Case 3:20-cr-30019-RAL Document 58 Filed 10/08/20 Page 1 of 1 PagelD #: 207

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

CENTRAL DIVISION

 

UNITED STATES OF AMERICA, 3:20-CR-30019-RAL
Plaintiff, ©

Vs. VERDICT FORM
CONRAD GOOD VOICE, JR.,

Defendant.

 

 

We, the jury, duly empaneled and sworn to try the issues in this case, find as follows:

1. We find the defendant, Conrad Good Voice, Jr., not ALi \+uy (fill in either
“not guilty” or “guilty”) of Aggravated Sexual Abuse as charged inthe indictment.

 

ae
DATED this day of October, 2020.

 
